CRIMINAL CASE COVER SHEET                                      U.S. ATTORNEY'S OFFICE

Defendant Name: MICHAEL M. BARRETT

Place of Offense (City & County): Kingsport/Sullivan County

Juvenile:     Yes           No            Matter to be Sealed:       Yes          No    x

Interpreter: No _ _            Yes - - Language: _ _ _ _ _ _ _ _ _ _ _ __

Total# of Counts:           Petty         Misdemeanor (Class _        )    _2_ Felony

                                   ORIGINAL COMPLAINT                                   Count(s)
                    U.S.C. Citation(s) and Description of Offense Charqed
Set 1       Possess with the intent to distribute 50 grams or more of                       1
            methamphetamine, a Schedule II controlled substance (21 U.S.C. §
            841(a)(1) and (b)(1)(A))
            Possession of a firearm in furtherance of a drug trafficking offense (18        2
            U.S.C. ~ 924(c)(1 )(A))




Current Trial Date (if set):                           before Judge _ _ _ _ _ _ _ __

Criminal Complaint Filed: No _ _ Yes - - Case No. - - - -

Defendant on Supervised Release: Yes _ _ No - -

Violation Warrant Issued?         No           Yes       Case No. - - - - - - - - -

Related Case(s):


Case Number             Defendant's attorney          How related

Criminal Informations:
Pending criminal case:           No       Yes - - -              Case No. - - - - - - -

New Separate Case _ __                     Supersedes Pending Case _ __

Name of defendant's attorney:

Retained: _ _ _                  Appointed:




Date: February 12, 2019                         Signature of AUSA: s/J. Gregory Bowman




     Case 2:19-cr-00018-JRG-MCLC Document 1-1 Filed 02/12/19 Page 1 of 1 PageID #: 3
